UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 01-4822
DEBBIE HUMPHRIES,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              John T. Copenhaver, Jr., District Judge.
                            (CR-01-66)

                  Submitted: February 12, 2002

                      Decided: April 8, 2002

    Before WIDENER, WILKINS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Matthew A. Victor, VICTOR, VICTOR & HELGOE, L.L.P.,
Charleston, West Virginia, for Appellant. Kasey Warner, United
States Attorney, Steven I. Loew, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. HUMPHRIES
                             OPINION

PER CURIAM:

  Debbie Humphries appeals her jury convictions and seventy-two
month sentence for possession of stolen firearms, in violation of 18
U.S.C. §§ 922(j), 924(a)(2) (1994) and possession of firearms by a
convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2)
(1994). Finding no error, we affirm.

   Humphries first contends there was insufficient evidence to support
her jury convictions. This Court reviews a jury verdict for sufficiency
of the evidence by determining whether there is substantial evidence,
when viewed in a light most favorable to the government, to support
the verdict. Glasser v. United States, 315 U.S. 60, 80 (1942). The evi-
dence presented at trial demonstrated Humphries possessed two stolen
firearms. Further, two law enforcement officers recovered five fire-
arms from Humphries’ bedroom and closet. We thus find there was
sufficient evidence to support the jury’s verdict.

   Humphries next contends the district court abused its discretion by
denying her motion for a new trial based on inconsistent verdicts.
Even assuming the verdicts were inconsistent, such inconsistency pro-
vides no basis for vacating a verdict or ordering a new trial. See
United States v. Powell, 469 U.S. 57, 64-65 (1984); United States v.
Helem, 186 F.3d 449, 457 (4th Cir. 1999). Therefore, the district court
did not abuse its discretion.

   Humphries next contends the district court erred in enhancing her
sentence for obstruction of justice due to its finding she committed
perjury at trial. See United States Sentencing Guidelines Manual
§ 3C1.1 (1998). Humphries also contests the district court’s enhance-
ment pursuant to § 2K2.1(b)(1)(C) for possessing nine firearms
because the jury acquitted her of possessing two of them.

  The district court did not err in finding Humphries’ perjury at trial
warranted application of a two-level enhancement under § 3C1.1. See
United States v. Dunnigan, 507 U.S. 87, 92-98 (1993). Further, it is
well settled that acquittal of an offense does not preclude a sentence
                     UNITED STATES v. HUMPHRIES                     3
enhancement based upon the same conduct. Monge v. California, 524
U.S. 721, 728 (1998) (holding that double jeopardy principles are
inapplicable to sentencing proceedings); United States v. Watts, 519
U.S. 148, 157 (1997) (per curiam) (holding that a jury’s verdict of
acquittal does not prevent the sentencing court from considering con-
duct underlying the acquitted charge, so long as that conduct has been
proved by a preponderance of the evidence); United States v. Kinter,
235 F.3d 192, 200-01 (4th Cir. 2000) (same), cert. denied, 121 S. Ct.
1393 (2001). The district court’s findings were not clearly erroneous
and the enhancement was therefore proper.

   Accordingly, we affirm Humphries’ convictions and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                         AFFIRMED